Citation Nr: 0208948	
Decision Date: 08/02/02    Archive Date: 08/12/02	

DOCKET NO.  97-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to service connection for arthritis of the 
right leg.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a right ankle sprain.

6.  Entitlement to a disability rating in excess of 
10 percent for prostatitis.  
WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's spouse, and K. M.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975 and from March 1978 to January 1984.  He also had 
Reserve service from June 1984 to August 1996.

This matter came to the Board of Veterans' Appeals (the 
Board) on appeals from rating decisions rendered in February 
1997, June 1998 and August 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

In October 2001, the veteran testified at a personal hearing 
before the undersigned Board member at the RO.  Prior to the 
hearing, the RO notified the veteran that his 
representative's authority to represent claimants had been 
revoked.  The veteran was given an opportunity to appoint a 
new representative.  However, he opted to proceed with the 
hearing unrepresented. 

In February 2002, the Board wrote to the veteran, giving him 
options concerning representation.  The Board received 
correspondence from the veteran in March 2002 which indicated 
that he wished to represent himself.

FINDINGS OF FACT

1.  The veteran did not appeal a February 1984 decision by 
the VARO in Nashville, Tennessee, which had denied 
entitlement to service connection for low back strain.  

2.  Evidence received since the Nashville RO's February 1984 
decision is cumulative or duplicative of that on file at the 
time of the decision and is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for low back 
strain.  

3.  There is no competent evidence on file showing that the 
veteran currently has arthritis of the right leg.

4.  Service connection is in effect for the residuals of a 
right ankle sprain, evaluated as 20 percent disabling and for 
prostatitis, evaluated as 10 percent disabling.

5.  Cervical spine disability, including disc disease and 
arthritis, was first clinically reported many years after 
service, and there is no competent evidence on file that such 
disability is in any way related to service or that the 
arthritis is in any way related to the veteran's first year 
after his discharge from service.  

6.  There is no competent evidence on file that the veteran's 
cervical spine disability is the result of any disability for 
which service connection has already been established.

7.  Psychiatric disability, primarily diagnosed as bipolar 
disorder and depression, was first clinically reported many 
years after service, and there is no competent evidence on 
file that it is in any way related to service or that bipolar 
disorder is in any way related to the veteran's first year 
after his discharge from service.  

8.  There is no competent evidence on file that the veteran's 
psychiatric disability is the result of any disability for 
which service connection has already been established.

9.  The veteran's service-connected residuals of a right 
ankle sprain are manifested primarily by tenderness to 
palpation, swelling, limitation of motion, and an altered 
gait.

10.  The evidence does not show marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected residuals of a right ankle 
sprain, so as to render impractical the application of the 
regular schedular standards. 

11.  The veteran's service-connected prostatitis is 
manifested primarily by spasmodic pain in the rectal area, 
frequency, and dysuria.  

12.  The evidence does not show marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected prostatitis, so as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1.  The Nashville RO's February 1984 decision which denied 
entitlement to service connection for low back strain, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  The evidence received since the RO's February 1984 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
low back strain.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Arthritis of the right leg was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

4.  A cervical spine disability was not incurred in or 
aggravated by service, nor may arthritis of the cervical 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  A cervical spine disability is not proximately due to or 
the result of any service-connected disability.  38 C.F.R. 
§ 3.310 (2002).
`
6.  A psychiatric disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2001).

7.  The criteria for a schedular rating in excess of 
20 percent for the service-connected residuals of a right 
ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code (DC) 5271 
(2001).

8.  The criteria for referral of this case to the director of 
the VA Under Secretary for Benefits or to the Director of the 
VA Compensation and Pension Service for consideration an 
increased disability rating for the residuals of a right 
ankle sprain on an extra-schedular basis have not been met. 
38 C.F.R. 3.321(b)(1) (2001). 

9.  The criteria for a schedular rating in excess of 
10 percent for service-connected prostatitis have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.115a, DC 7257 (2001).

10.  The criteria for referral of this case to the director 
of the VA Under Secretary for Benefits or to the Director of 
the VA Compensation and Pension Service for consideration an 
increased disability rating for prostatitis on an extra-
schedular basis have not been met.  38 C.F.R. 3.321(b)(1) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
four disabilities (of the lumbar spine, right leg, cervical 
spine, and a psychiatric disability) and entitlement to 
increased disability ratings for two service-connected 
disabilities (residuals of a right ankle sprain and 
prostatitis. 

In the interest of clarity, the Board will initially address 
some preliminary matters common to all of the issues on 
appeal.  The issues involving service connection will then be 
addressed, followed by the issue involving increased 
disability ratings.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence the implementing 
regulations are also effective November 9, 2000.  With the 
exception of the claim involving new and material evidence, 
the provisions of the VCAA and the implementing regulations 
are fully applicable.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim]).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development has proceeded in accordance with the 
provisions of the VCAA and its implementing.  The Board will 
address the impact of the VCAA on the first issue on appeal, 
involving the finality of an unappealed February 1984 VA 
decision, in connection with its specific discussion of that 
issue. 

(i.) The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection for right leg arthritis, cervical spine 
disability and psychiatric disability by finding that the 
claims were not well grounded.  The VCAA eliminated the 
concept of a well grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) in 
which the Court held that VA could not assist in the 
development of a claim that was not well grounded.  

The current standard of review is as follows:

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (Court) (formerly the U.S. Court of Veterans 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In an April 2001 supplemental statement of the case, the RO 
reviewed the veteran's claims by applying the provisions of 
the VCAA.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claims.

(ii.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.
The veteran has been provided with ample notice of the 
pertinent law and regulations in the form of numerous 
communications from the RO over the course of this appeal.  
He has been provided with supplemental statements of the case 
in April 2001, in August 2001 and in October 2001 which 
apprised him of the posture of his claim and what evidence 
was required.

(iii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The RO has obtained the veteran's 
service medical records and requested VA treatment records.  
The veteran presented hearing testimony at two VA hearings as 
well as the October 2001 travel Board hearing which has been 
referred to in the Introduction.  In connection with the 
latter hearing, he submitted additional evidence, accompanied 
by waiver of RO consideration.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  The 
veteran has been provided with VA medical examinations on a 
number of occasions.

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Service Connection

The veteran seeks entitlement to service connection for low 
back strain, arthritis of the right leg, a cervical spine 
disability and a psychiatric disability.

Relevant law and regulations

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).    

For certain disabilities such as arthritis or a psychotic 
disorder, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has further stated that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

The veteran seeks service connection for lumbosacral strain.  
A review of the record discloses that in February 1984, the 
RO in Nashville, Tennessee denied the veteran's claim of 
entitlement to service connection for chronic lumbosacral 
strain.

Relevant law and regulations

Finality/new and material evidence

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary of the Department of Veterans Affairs shall 
reopen the claim and review the former disposition of the 
claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of the claim has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  

New and material evidence is evidence not previously 
submitted to VA decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The VCAA

The VCAA has in general been discussed above.  With respect 
to claims filed prior to August 29, 2001, such as this one, 
the VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
VA's duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Specifically, the Board notes that the regulation 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  The 
changes to this regulation are, however, effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the 
veteran's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.   


The Court has recently held that 38 C.F.R. § 3.159(b), 
pertaining to VA's duty to notify claimants, includes claims 
to reopen.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).   The notice provisions found in the 
VCAA are therefore applicable to cases such as this in which 
the issue revolves around finality and new and material 
evidence.   

With respect to notice, the veteran has been instructed of 
the need to submit new and material evidence to reopen his 
claim in the October 1999 statement of the case and most 
recently in the August 2001 supplemental statement of the 
case.  He has been accorded ample opportunity to present 
evidence and argument in support of his claim.  Accordingly, 
the Board believes that the notice provisions of the VCAA 
have been satisfied with respect to this issue.      

Analysis

Evidence on file at that time of the February 1984 VA rating 
decision which denied the veteran's claim of entitlement to 
service connection for lumbosacral strain consisted of the 
veteran's service medical records.  They showed that 
complaints of low back pain were first clinically recorded in 
June 1982 and that a diagnosis of low back strain was 
recorded in April 1983.  During the veteran's November 1983 
service separation examination he responded in the 
affirmative when asked if he then had, or had ever had, 
recurrent back pain.  It was noted that his low back pain was 
functional in nature and that he had undergone physical 
therapy.  On physical examination, his spine was reportedly 
normal.  

In the February 1984 rating decision, the Nashville RO denied 
entitlement to service connection for lumbosacral strain, 
finding that the low back strain which was identified in 
service was an acute and transitory condition from which he 
fully recovered.  The veteran was notified of that decision 
and his appellate rights by letter dated February 29, 1984.  
A notice of disagreement was not received with which to 
initiate the appellate process.  Accordingly, that decision 
became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since the RO's decision in 
February 1984 consists of service medical records dated from 
November 1984 to October 1992 which pertain to the veteran's 
Reserve service; VA medical records reflecting inpatient and 
outpatient treatment from January 1992 to September 2001; 
reports of VA examinations performed in December 1996, March 
1998, May 1999 and November 2000; examinations performed in 
June 1997 for the Arkansas State Rehabilitation Services; 
records reflecting private medical care from March 1998 to 
June 2001; transcripts of hearings held at the RO in August 
1997 and in March and December 1999, as well as the 
transcript of a hearing held before the undersigned Board 
member in October 2001; a January 1998 decision from an 
Administrative Law Judge granting the veteran Social Security 
disability benefits, in part, for lumbar disk syndrome; and a 
copy of medical text concerning sacroiliitis.  

During his hearings in March and December 1999 and October 
2001, the veteran testified that in service in 1977, he was 
first told by a medical professional that he had disability 
of the lumbar spine.  He also testified that it impaired his 
strength to the point where he was unable to pass the 
physical training test in service.  He noted that after 
active duty, while in the Reserves, he continued to have 
problems with his spine and that he was medically excused 
from performing certain activities.  He also noted that he 
received physical therapy and medication for his back 
problems from the VA, and that he was receiving Social 
Security disability benefits, in part, due to his back 
disorder.  Therefore, he maintained that service connection 
was warranted for low back disability.

In essence, for the purposes of reopening the veteran's claim 
what is required is medical evidence which establishes a 
connection between the veteran's military service and his 
current back disability.

According to a private medical report dated in May 2001, the 
veteran has degenerative disc disease at L4-L5 and L5-S1; 
other VA medical records document a low back disability.  
While such medical evidence is new in the sense that it was 
not previously before VA decision makers, it is not material, 
because it does not include evidence of a nexus between the 
veteran's lumbosacral strain in service and his current low 
back disability.

During a March 1999 private psychological evaluation by 
P.L.G., Ph.D., it was noted in the veteran's social history 
that he had lumbar strain from an injury in 1977 while on 
military duty.  P.L.G. noted that the veteran had lumbar 
strain by history.
During the May 1999 VA examination, the veteran reported that 
he had strained his back in the military, while working and 
building bridges and that such work had involved heavy 
lifting.  He stated that he was bothered periodically by low 
back pain.  Following the examination, the relevant 
impression was residuals of lumbar strain.  Neither of the 
medical professionals provided an opinion linking the 
veteran's low back disability to his military service.  

Also of record is a May 2000 letter from G.C.E., M.D. to the 
veteran's attorney at the time.  In pertinent part, Dr. 
G.C.E. stated "[the veteran's] VA records indicate he has 
scoliosis and spondylosis as a result of degenerative 
arthritis caused by the physical stress his spine has endured 
before, during and after his military service."  Dr. G.C.E. 
did not point to specific VA medical records which so 
indicated, and the Board cannot identify such record.  Most 
significantly, Dr. G.C.E. did not himself render an opinion 
as to the relationship, if any, between the veteran's 
military service and his back disability.  Accordingly, Dr. 
G.C.E.'s statement cannot be considered material evidence for 
the purpose of reopening the veteran's claim. 

During his hearing in October 2001, the veteran testified 
that he had scoliosis which existed prior to service but that 
it underwent an increase in disability during service.  It is 
now well-established that as a layman without medical 
training, the veteran is not qualified to render opinions 
which require medical expertise, such as concern the 
diagnosis or etiology of a particular disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In short, the evidence added to the record since the February 
1984 rating decision is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  That is, the additional 
evidence does not in any way establish a nexus between the 
veteran's current back complaints and his back complaints in 
service, which were characterized by the February 1984 rating 
board as acute and transitory.

In the absence of new and material evidence, the veteran's 
request to reopen his claim of entitlement to service 
connection for lumbosacral strain is denied. 

As a final comment with respect to this issue, The Board 
observes that in an August 2001 letter to the RO, styled a 
"supplemental substantive appeal", the veteran's 
representative at the time pronounced the veteran prepared to 
report for a VA examination to obtain a medical nexus opinion 
concerning his low back disability.  However, as indicated 
above, in the absence of new and material evidence there is 
no duty on the part of VA to assist the veteran.     

2.  Entitlement to service connection for arthritis of the 
right leg.

During his hearing on appeal in August 1997, the veteran 
testified that he had right leg arthritis, due to his 
service-connected right ankle disability.  During his hearing 
before the undersigned in October 2001, he testified that his 
right leg arthritis was due to service-connected lumbar spine 
disability.  In any event, he maintained that service 
connection for arthritis of the right leg was warranted on a 
secondary basis.  

As noted above, service connection has not been established 
for the veteran's low back disability and cannot therefore 
provide the basis for a grant of secondary service connection 
for arthritis of the right leg.  Accordingly, that aspect of 
the veteran's claim is moot and need not be discussed 
further.

The veteran's service medical records show that in March 1979 
he pulled a muscle in his right leg.  There is no evidence of 
subsequent complaints or treatment.  

In September 1983, the veteran sprained his right ankle.  X-
rays revealed no significant abnormality, including a 
fracture.  

During his November 1983 service separation examination, the 
veteran responded in the negative when asked if he then had, 
or had ever had arthritis, rheumatism, or bursitis.  Physical 
examination revealed that his lower extremities were normal.  

VA medical records reflect outpatient treatment in September 
1992 for complaints of right knee pain.  X-rays of the right 
knee, revealed narrowing of the patello-femoral joint space.  
There was no diagnosis of right knee disability.

Arthritis of the right leg was noted during a June 1997 state 
rehabilitation examination.

VA outpatient treatment records, dated in March 1998, show 
that the veteran complained of arthritis in the right knee.  
X-rays revealed that the right knee was normal.  

Following VA examinations in May 1999 and November 2000, the 
relevant diagnosis was residuals of a sprained right ankle.  
X-rays of the right ankle were normal.  

During a review of the veteran's systems, performed in 
conjunction with VA outpatient psychiatric treatment in 
August 2001, it was noted that the veteran had arthritis in 
various joints, including his right knee.

Although arthritis of the right leg was noted during the June 
1997 state rehabilitation examination and arthritis of the 
right knee was reported during VA psychiatric treatment in 
August 2001, that diagnoses was not supported by findings, X-
rays, or laboratory studies.  Indeed, X-rays of the veteran's 
right lower extremity have failed to confirm the presence of 
arthritis at any level.  

Absent competent evidence of arthritis of the right leg, 
there is no basis for service connection.  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

In arriving at this decision, it must be emphasized that as a 
layman, the veteran is not qualified to render opinions, such 
as a diagnosis of arthritis, which require medical expertise.  
See Espiritu, supra.  

Since the Board has determined that the sought-after 
disability does not currently exist, any discussion of direct 
versus secondary service connection is rendered moot.

In short, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is denied.



3.  Entitlement to service connection for cervical spine 
disability.

During his March 1999 and October 2001 hearings on appeal, 
the veteran testified that he has arthritis of the cervical 
spine, primarily as a result of requirements to perform heavy 
work in service and to carry a heavy back pack.  In the 
alternative, he testified that it was secondary to low back 
disability or to his service-connected right ankle disorder.  
Accordingly, he maintained that service connection was 
warranted for cervical spine disability.

It is again  noted that service connection has not been 
established for the veteran's low back disability and the low 
back disability cannot, therefore, provide the basis for a 
grant of secondary service connection for cervical spine 
disability.  Accordingly, that aspect of the veteran's claim 
is moot and need not be discussed further.

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
completely negative for any evidence of a cervical spine 
disorder.  During his November 1983 service separation 
examination, the veteran answered in the affirmative, when 
asked if he then had, or had ever had, swollen or painful 
joints; however, that reply was in reference to his right 
ankle sprain, rather that his cervical spine.  On 
examination, his neck and spine were reportedly normal.  

Cervical spine disability, identified as degenerative joint 
disease at C5-6, C6-7, was first clinically reported and 
confirmed by X-rays during VA outpatient treatment in October 
1996.  Since that time, the veteran has received treatment 
for various disorders of the cervical spine, including disc 
disease (reported in June 1997 during a general medical 
examination for the Arkansas Rehabilitation Services); the 
residuals of a probable old compression fracture at C5 (seen 
during X-rays performed in conjunction with a March 1998 VA 
examination); spondylitic changes (reported during magnetic 
resonance imaging by the VA in May 1998); uncovertebral 
hypertrophy at C5-C6, and C6-C7 with mild bilateral 
neuroforamen narrowing (CT myelogram reviewed in July 1998); 
and degenerative changes at C5-6, C6-7 without overt disc 
herniation (VA myelogram, performed in September 2001).  

Although the veteran has testified that his various cervical 
spine disabilities had their onset during service, there is 
no medical evidence that such is the case.  There similarly 
is no evidence that cervical spine arthritis was manifested 
within one year after the veteran's separation from active 
duty in January 1984.  As noted above, cervical spine 
arthritis was initially diagnosed in 1996.  In addition, 
there is no competent medical evidence of a nexus between a 
cervical spine disability and the veteran's service.  
Moreover, there is no competent evidence of any relationship 
between either of the veteran's service-connected 
disabilities and his cervical spine disorder.  Again, the 
only evidence to the contrary is found in the veteran's 
testimony at his various hearings on appeal.  As above, he is 
simply not qualified to render such opinions which require 
medical expertise.  Espiritu.  Accordingly, service 
connection for cervical spine disability is not warranted.  

4.  Entitlement to service connection for psychiatric 
disability.

During his hearings in December 1999 and October 2001, the 
veteran testified that due to his low back disability (which 
as discussed above he contends had its onset as a result of 
heavy work performed in service) or to his service-connected 
right ankle disability, he is no longer able to do the things 
he used to do.  He stated, in effect, that the attendant pain 
and stress had caused him to develop a psychiatric 
disability, variously noted as an emotional disorder, 
depression, dysthymic disorder, major depression, and bipolar 
disorder.  Therefore, he maintained that service connection 
for psychiatric disability was warranted on a secondary 
basis.

As noted above, service connection for back disability has 
been denied by the Board.  Thus, there is no basis to 
conclude that service connection is warranted for psychiatric 
disability secondary to the veteran's back disability.  To 
that extent, the issue is moot.  The remaining question is 
whether the veteran's psychiatric disability is proximately 
due to or the result of any other service-connected  
disability.

The veteran's service medical records, including the report 
of his separation physical examination, are completely 
negative as to any recorded complaints or clinical findings 
of psychiatric disability of any kind.  During his November 
1983 service separation examination, he responded in the 
negative when asked if he then had, or had ever had, frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  Moreover, a psychiatric examination was 
normal.  
Psychiatric disability, identified as depression and low 
self-esteem, was first clinically reported during VA medical 
treatment in April 1994, approximately ten years after he 
left active duty military service.  Since that time, he has 
had various psychiatric diagnoses, primarily bipolar disorder 
(see VA examination report, dated in May 1999) and major 
depression (see VA psychiatric examination report, dated in 
March 1998).  

Although the veteran has testified that his psychiatric 
disability is the result of his service-connected residuals 
of a right ankle sprain, as discussed above he is not 
qualified to draw such a conclusion.  See Espiritu.  There is 
no competent medical evidence which shows an etiological 
relationship (either directly or by aggravation) between the 
veteran's psychiatric disability and any service-connected 
disability.  Rather VA treatment records and social work 
reports (see, e.g., mental health clinic intake interview 
dated in November 1997 and treatment records dated in January 
1999 and August 2001) and the reports of VA psychological 
examinations, performed in March 1998 and May 1999 show that 
the veteran's psychiatric problems are primarily related to 
his father's suicide; his non service-connected back 
disability which the veteran maintains makes it impossible 
for him to work; financial problems; marital problems; and 
the care and subsequent death of his ailing mother.  

In scheduling the May 1999 VA examination, the RO 
specifically requested that the examiner furnish an opinion 
as to whether the veteran's depression was secondary to his 
ankle condition.  Following that examination, which included 
a review of the veteran's claims file, the examiner stated, 
specifically, that he did not find any evidence suggesting 
that the veteran's depression was secondary to his ankle 
problems.   The Board places great weight of probative value 
on this opinion, which was rendered by a competent medical 
professional after examination of the veteran and review of 
his medical records.   

The Board notes that following a private psychological 
evaluation in September 1999, the relevant diagnostic 
impressions included bipolar disorder and dementia due to 
substance abuse.  The examiner noted that some of the 
veteran's health problems, including the ankle disorder, were 
caused by injuries in the military; however, she did not 
conclude that there was any cause-and-effect relationship 
between the veteran's service-connected right ankle 
disability or any other service-connected disability and his 
psychiatric problems.

Absent any competent evidence that the veteran's psychiatric 
disability is due to or chronically worsened by his service-
connected right ankle disability, secondary service 
connection for psychiatric disability is not warranted.  

Increased Disability Ratings

Service connection is currently in effect for the residuals 
of a right ankle sprain, evaluated as 20 percent disabling, 
and for prostatitis, evaluated as 10 percent disabling.  The 
veteran seeks increased ratings.  




Relevant law and regulations 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

5.  Entitlement to a rating in excess of 20 percent for the 
residuals of a right ankle sprain.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 the 
Board has reviewed all of the evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the level of disability during the 
current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service medical records show that in September 1983, the 
veteran sustained a severe right ankle sprain while playing 
basketball.  X-rays of the ankle were negative, and he was 
given pain medication, an Ace bandage, and a cane.  He was 
told to elevate the ankle and that he should remain in 
quarters for two days.  During follow-up examinations, it was 
noted that he had swelling of the right lateral malleolus, as 
well as marked tenderness and limitation of motion.  He was 
found to have a Grade II-III sprain.  Ultimately, the right 
ankle was splinted, and he was instructed to not bear any 
weight on the ankle for two weeks.  He was given a series of 
temporary profiles restricting his activities due to his 
right ankle injury.  The veteran was not hospitalized for 
that disorder; and during his November 1983 service 
separation examination, it was noted that his right ankle was 
improving well.  

Medical records from the VA and from private sources, dated 
since service, do not show ongoing treatment for right ankle 
disability.  

Medical records from the veteran's Reserve service, including 
reports of examinations, performed in November 1984, January 
1989, and October 1992, are negative for any complaints or 
clinical findings of right ankle disability.  

During the December 1996 VA examination, the veteran 
complained of ankle pain and that his right ankle turned 
easily.  It was noted that he wore high-top shoes for support 
and that for 3 months in 1995, he had worn an ankle brace 
which had helped very little.  He had reportedly been 
employed by a major retailer for 3 1/2 years, the last 9 
months of which he had been spent loading trucks.  He had 
reportedly been able to do that but noted that his ankle had 
hurt.  It was also noted that he had not had any surgery on 
his right ankle.  On examination, he was able to dorsiflex 
the right ankle to 17 degrees, while patellar flexion was 
accomplished to 37 degrees.  There was no swelling or 
tenderness of the ankle, and X-rays of the right ankle were 
normal.  The relevant diagnosis was status post injury of the 
right ankle.

During a consultation with the VA Psychology Section in May 
1997, it was noted that the veteran had worked for a major 
retailer; that he had developed problems with his back; and 
that he had been fired in January 1997.

In a VA Social Work Summary, dated in July 1997, it was 
reported that in January 1997, the veteran had been fired 
from his job prior to taking medical leave due to a ruptured 
disc.

During the March 1998 VA examination, the veteran complained 
of periodic pain, discomfort, and swelling of the right 
ankle.  It was noted that when he walked, he favored his 
right leg.  The veteran reportedly had functional limitation 
of range of motion of back due to pain, and it was noted that 
his back pain radiated into his right leg.  His right calf 
measured 13.5 inches in circumference, and his left calf 
measured 14 inches in circumference.  He also reportedly had 
functional limitation of motion of the right ankle due to 
pain, with dorsiflexion to 10 degrees and patellar flexion to 
30 degrees. X-rays of the right ankle were normal.  

During the May 1999 VA examination, the veteran complained of 
right ankle pain radiating up his right leg.  It was noted 
that he used a cane at times.  The right ankle was not 
deformed, and there was no effusion.  Dorsiflexion of the 
right ankle was accomplished to 5 degrees, and patellar 
flexion was accomplished to 30 degrees.  X-rays of the right 
ankle were normal. 

During the November 2000 VA examination, the veteran 
complained of constant right ankle pain.  He stated that he 
took Salsalate which gave him moderate relief from the pain.  
The pain reportedly increased with weather changes and 
activity.  He also reported right ankle swelling when the 
weather changed.  His only functional loss was running.  It 
was noted that he had no brace and wore regular shoes.  It 
was also noted that he had not required surgery and that the 
ankle had never been injected.  He reportedly wore regular 
shoes.  On examination, there was tenderness of the right 
ankle laterally with moderate edema, and he walked with a 
slight limp.  Dorsiflexion was accomplished to 5 degrees, and 
patellar flexion was accomplished to 30 degrees, both of 
which corresponded to the point where the veteran experienced 
the onset of pain.  X-rays of the right ankle were normal.  

During his hearings on appeal in August 1997, March 1999 and 
October 2001, the veteran testified that his right ankle hurt 
and that he had pain in the ankle with prolonged driving.  He 
noted that if he turned it the wrong way, the ankle would 
give him increased pain and would give out from under him.  
He also testified that at times, it locked up.  He stated 
that when he walked more than 100 yards, his ankle got weak.  
He also reported weakness in the ankle when going uphill or 
when going down stairs.  He stated that the ankle was 
deformed and that his right ankle motion was limited.  He 
also stated that he was unable to run or to do a job and that 
he had had to leave a job at a major retailer, in part due to 
his right ankle disability.  He noted that he used a cane 
daily and that when the ankle bothered him, he used a brace.  
He further testified that he received treatment for his right 
ankle from the VA, as needed, and that he took medication for 
the pain.

Analysis

Schedular rating

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted 
for marked limitation of motion of the ankle.  Dorsiflexion 
of the ankle is normally between 0 degrees and 20 degrees, 
while the predicted range of patellar flexion is predicted to 
be between 0 degrees and 45 degrees.  38 C.F.R. § 4.71.  

The veteran currently receives the highest schedular 
evaluation available based solely on limitation of motion of 
the right ankle.  38 C.F.R. § 4.71a, DC 5271.  A higher 
schedular evaluations for the right ankle disability is 
potentially available under 38 C.F.R. § 4.71a, DC 5270; 
however that DC requires ankylosis of the ankle; a 
manifestation which is simply not present in this case.  
[Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995); Nix v. Brown, 4 Vet. App. 462, 465 (1993).]  
Moreover, the veteran has not contended that the 
manifestations of his right ankle disability are inconsistent 
with the criteria set forth in DC 5271 or that such DC is 
otherwise inadequate to rate his service-connected right 
ankle disability.  Accordingly, the Board is of the opinion 
that the veteran's right ankle disability is properly rated 
under DC 5271.

In April 2001, the veteran's then-representative contended 
that the November 2000 VA examination did not comply with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) (which 
require consideration of factors such as weakened movement, 
excess fatigability, incoordination, lack of normal 
endurance, functional loss due to pain, and pain on use, 
specifically limitation of motion due to pain on use during 
flare-ups) and that the failure to do so precluded the 
veteran from a potential means to obtain an increased 
evaluation for service-connected right ankle disability.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), however, the Court 
determined that if, as here, a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration. 

Extraschedular rating

During his hearing in March 1999, the veteran specifically 
requested that the RO consider his claim of entitlement to an 
increased rating for the residuals of a right ankle sprain on 
a schedular and on an extraschedular basis, i.e., a rating 
outside the regular schedular criteria.  See 38 C.F.R. 
§ 3.321(b)(1).  This has in fact been done.  In its April 
1997 Statement of the Case (SOC) and in its Supplemental 
Statements of the Case (SSOC), issued in June 1998, July 
1999, May 2000, and April 2001, the RO reported that it had 
not submitted this issue to the VA Under Secretary for 
Benefits or to the Director of the VA Compensation and 
Pension Service for the possible approval of an 
extraschedular rating because there were no exceptional 
factors or circumstances associated with the veteran's 
disablement due to his service connected right ankle 
disability.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those officials 
who possess the delegated authority to assign such a rating 
in the first instance, pursuant to 38 C.F.R. § 3.321.  As 
noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. 3.321(b)(1).  
Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In this case, the medical evidence, including the reports of 
the VA examinations, performed in December 1996, March 1998, 
May 1999 and November 2000, shows that the veteran's 
service-connected right ankle disability is manifested 
primarily by tenderness to palpation, swelling, limitation of 
motion, and an altered gait.  No exceptional or unusual 
clinical picture was identified by any examiner.  

The Board acknowledges the veteran's testimony that he has 
trouble standing and walking for long periods of time, and 
that his service-connected disability causes pain on motion 
and on prolonged driving; however, these impairments are 
already contemplated by the applicable schedular criteria.  
He has also testified his right ankle is weak and deformed 
and that at times, it gives out or locks up, the medical 
evidence of record, including the noted VA examinations are 
negative for any objective evidence of locking, instability, 
weakness, or recurrent dislocation or subluxation.  Even if 
he does wear a brace and use a cane and receives medication 
and treatment, as needed, from the VA, there is simply no 
competent evidence that such disability is productive of more 
than marked impairment or that there are extraordinary 
circumstances which warrant a rating outside the regular 
schedular criteria.  

The veteran maintains that he is unable to do a job and that 
he had had to leave a job at a major retailer, in part, due 
to his right ankle disability.  The medical evidence of 
record, however, fails to demonstrate that his service-
connected right ankle condition is such that he could no 
longer maintain employment.  Indeed, during his hearings at 
the RO in August 1997 and March 1999, he testified that at 
the time of his dismissal from his employment in 1997, he was 
being treated for a disability of the spine.  Moreover, VA 
clinical records from the Psychology Service and from the 
Social Work Service, dated in May 1997 and in July 1997, 
respectively, show that the veteran was terminated from his 
job due to disability of the spine.  

Finally, there are no records of any recent outpatient 
treatment for his right ankle disability, let alone evidence 
of recent extensive hospitalization.  Although the veteran 
has been granted Social Security disability benefits, such 
benefits were granted for disabilities other than that 
affecting the veteran's the right ankle, i.e. cervical 
spondylosis, lumbar disc syndrome with atrophy of the right 
leg, and a neurogenic bladder.  

For the reasons stated above, the record on appeal shows that 
the manifestations of the veteran's right ankle disability 
are essentially those contemplated by the regular schedular 
standards.  Absent any competent evidence to the contrary, 
the Board finds no reason for referral of this case to the 
director of the VA Under Secretary for Benefits or to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration.  

6.  Entitlement to a rating in excess of 10 percent for 
prostatitis.

Factual background

During a VA examination in December 1996, the veteran 
reported that he had been told that he had chronic 
prostatitis.  It was noted that he had last seen a doctor 
(his private physician) for prostatitis in June 1995 but that 
he had not been given any medication for that disorder.  It 
was also noted that the veteran had to void before sex, or 
else he would experience pain in the pelvic area at the time 
of ejaculation.  During a 10-hour work shift, he reportedly 
voided four times.  He experienced nocturia approximately 
three times.  He had no complaints regarding slowness of 
stream or dysuria and seemed to empty his bladder well.  On 
examination, his prostate was moderately tender and 
moderately enlarged.  The relevant diagnosis was chronic 
prostatitis.

VA outpatient treatment records show that in April 1997, the 
veteran complained of a 10 year history pain in the perineal 
area at the base of his penis after ejaculation.  He stated 
that the pain was gradually getting worse.  It was noted that 
on previous examinations, the veteran's prostate had always 
checked out okay.  On examination, his penis was normal.  He 
refused a prostate examination.  The assessment was post-
coital perineal pain.

In June 1997, the veteran had a VA urology consultation due 
to his complaints of post-coital pain, spasmodic in nature, 
which radiated from his perineum to his rectum.  He 
reportedly had bladder outlet obstruction, straining, and 
post-voiding residuals.  He also reportedly urinated 15 times 
during the day and 5 times at night.  The impression was 
detrusor instability with pain, bilaterally, due to spasms.  

On a questionnaire accompanying the June 1997 VA urology 
consultation, the veteran responded that during the previous 
month, about half the time after urinating, he felt as if he 
had not emptied his bladder completely; that he had almost 
always had to urinate again after he finished urinating; that 
more than half the time while urinating, he started and 
stopped; that he had almost always found it impossible to 
postpone urination; that about half the time, he had had a 
weak urinary stream; and that less than half the time, he 
felt as if he had had to push or strain to begin urination.  

During treatment at the VA urology clinic in November 1997, 
the veteran complained that he experienced urinary frequency 
in excess of 15 times a day and intermittent pain spasms in 
the rectum with exercise.  It was noted that medication 
prescribed previously had reduced the pain but that the 
frequency remained unchanged.  It was also noted that he had 
had no urinary tract infections during the previous two years 
or hematuria.  A urinalysis performed in April 1997 had 
reportedly been negative.  A urodynamics study was scheduled.

Urodynamics testing and a cystoscopy were performed by the VA 
in January 1998.  The veteran reported hesitancy and no 
emptying.  He noted his frequency of urination as being every 
2 hours and nocturia 5 times a night.  He also reported a 
good flow and no strain, urgency, or stress.  The cystoscopy 
showed that during voiding the veteran experienced high 
pressure and low flow.  

In January 1998, the veteran was granted Social Security 
disability benefits, in part, due to a neurogenic bladder.

During a VA examination in March 1998, the veteran reported 
that he took medication once at night for his prostate 
disorder.  He also reported weekly bouts of frequency and 
dysuria.  On examination, his prostate was tender and 
enlarged times one.  Urethral secretions were not obtained.  
The relevant diagnosis was chronic prostatitis.  
During a VA examination in May 1999, the veteran reported 
that his last episode of prostatitis had been in 1977.  He 
continued to complain of pain in his rectal area and urinary 
frequency.  He did not complain of urgency, dysuria, 
hematuria, or pyuria.  On examination, his prostate was 
slightly tender.  It was of normal size, and there were no 
nodules or evidence of prostatic secretions.  The relevant 
impression was recurrent prostatitis.

Private medical records from a private medical facility in 
Searcy, Arkansas, show that in September 2000, the veteran 
presented to the emergency room to be evaluated for dysuria.  
He stated that his urethra had started burning that morning. 
or frequency and burning with urination.  He stated that he 
had had sexual relations only with his wife.  It was noted 
that he had a history of prostate problems, including benign 
prostatic hypertrophy and chronic prostatitis.  A urinalysis 
was negative.  The diagnosis was urethritis, and medication 
was prescribed.  

Approximately one week later, the veteran returned to the 
emergency room complaining that he still had an infection in 
his penis and that he was still having burning with urination 
and frequency.  He stated that he had take his medication and 
that there had been no improvement.  He denied any penile 
discharge, fever, trauma, or testicular pain.  On 
examination, there was no expressible discharge from his 
penis, and his testes were nontender.  Again, a urinalysis 
was negative, and again the diagnosis was urethritis for 
which he was given medication.  

Approximately two weeks later, the veteran reported to the 
emergency room complaining of dysuria which started a couple 
of days after he had been treated for urethritis two weeks 
earlier.  He stated that he took all his medication and got 
better.  He also stated that a few days ago, he had had sex 
with his wife and started having dysuria again.  There was no 
fever, penile discharge or hematuria, and a review of his 
systems was negative.  His history was significant for 
bladder spasms and benign prostatic hypertrophy.  On 
examination, he demonstrated no penile lesions or discharge.  
A urinalysis was obtained after a swab was obtained.  There 
were 2 to 5 red blood cells reported as probably secondary to 
the swab.  There were no white cells and no bacteria.  The 
diagnosis was urethritis, and medication was prescribed.  The 
veteran was instructed to have follow-up and to have his wife 
see her doctor for evaluation.  They were not to have sex 
until they had both been treated.

During a November 2000 VA examination, the veteran complained 
of chronic dysuria, and it was noted that recently, he had 
been treated in the emergency room in Searcy for a 
prostatitis infection.  He reportedly received medication 
from the VA and was essentially symptom free.  He reported 
infections 2 to 3 times a year but later noted that this was 
the first infection he had ever had.  Thus, the examiner 
reported that the veteran was a somewhat unreliable 
historian.  The veteran denied any surgical procedures on his 
prostate.  On examination, his prostate was soft and 
nontender.  No urethral discharge was noted, and no nodules 
were felt.  The relevant diagnosis was chronic prostatitis.

Bills from K.R.M., M.D., a specialist in urology, show that 
in April 2001, he treated the veteran for benign prostatic 
hypertrophy and that in May 2001, he treated the veteran for 
bladder neck dysfunction.  

During VA psychiatric treatment in August 2001, the veteran 
reported that he had had over 10 urinary tract infections, 
the last in March.  He denied dysuria, frequency, urgency, 
incontinence, difficulty in starting or stopping his stream, 
sores, discharge, testicular masses or tenderness.  

During his hearings in August 1997, March 1999, and October 
2001, the veteran testified that his service-connected 
prostatitis had worsened and that it caused spasmodic pain in 
his rectal area.  He stated that he went to the bathroom 
approximately 10 to 20 times a day and that he had had 
difficulty voiding completely.  He also reported that he had 
had bladder infections several times a year, including 3 or 4 
between October 2000 and October 2001.  He noted that his 
prostatitis had caused difficulty with heavy-lifting at work 
and that his prostatitis had decreased his sex drive.  He 
reported that he was being followed at the VA Medical Center 
and that he was taking medication for that disorder.  He also 
noted that at one time he had to wear absorbent materials.  

Analysis

Schedular rating

The veteran's service-connected prostatitis is currently 
rated as 10 percent disabling under DC 5257.

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115(b), DC 7527.

A 20 percent rating is warranted for voiding dysfunction 
manifested by continuous urine leakage, post surgical urinary 
diversion, urinary incontinence, requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  A 40 percent rating is warranted when absorbent 
materials must be worn and must be changed 2 to 4 times per 
day.  

A 10 percent rating is warranted for a urinary tract 
infection necessitating the long-term drug therapy, 1 to 2 
hospitalizations for year, and/or require intermittent 
intensive management.  A 30 percent rating is warranted when 
there is a recurrent symptomatic infection requiring 
drainage/frequent hospitalizations (greater than two times 
per year), and/or requiring continuous intensive management.  
Poor renal function is to be rated as renal dysfunction.

The foregoing treatment records and reports of VA 
examinations show that the veteran's chronic prostatitis has 
been manifested primarily by complaints of spasmodic pain in 
the rectal area, frequency, and dysuria.  On examination in 
December 1996 and March 1998, the veteran's prostate was 
tender and enlarged, and in May 1999, it remained tender, 
though it was normal size.  During the most recent VA 
examination, however, the veteran was reportedly symptom-
free.  Although he was treated for genitourinary problems in 
September 2000 and in April and May 2001, they were 
associated with urethritis, benign prostatic hypertrophy, and 
bladder neck dysfunction, rather than his service-connected 
prostatitis.  

During his hearings, the veteran testified that his 
prostatitis had resulted in decreased sex drive.  However, 
the clinical records and examination reports only show that 
he had to void prior to having sex; otherwise, it would be 
painful.  There is no medical evidence of a decreased sex 
drive to support his testimony.  In September 2000, veteran 
was not to have sex until he and his spouse had been treated 
for urinary tract infection.  This problem, which appears to 
have been temporary, was not related by the treating 
physician to the veteran's service-connected prostatitis.
  
As noted above, the veteran's most recent genitourinary 
complaints have been associated by physicians with disorders 
other than prostatitis, i.e., urethritis, benign prostatic 
hypertrophy, and bladder neck dysfunction.  Indeed, there is 
no evidence of treatment for prostatitis since January 1998.  

Finally, as to his testimony that he urinates as often as 15 
or 20 times a day and as often as 5 times at night, there is 
no competent evidence that his prostatitis has resulted in 
continual urine leakage, urinary incontinence, or stress 
incontinence, nor is there any medical evidence that it has 
resulted in the use of absorbent materials.  While it was 
noted during his March 1998 VA examination that he took 
medication once at night for prostatitis, there is no 
competent evidence that his prostatitis has required surgery 
or drainage, frequent hospitalization, or continuous 
intensive management.  Accordingly, there is no basis for a 
schedular rating in excess of 10 percent, either on the basis 
of urinary dysfunction or on the basis of urinary tract 
infections.  

Extraschedular rating

The Board has discussed the matter of extraschedular ratings 
in general above in connection with the issue of entitlement 
to an increased rating for residuals of a right ankle sprain.

In its April 1997 Statement of the Case (SOC) and in its 
Supplemental Statements of the Case (SSOC), issued in June 
1998, July 1999, May 2000, and April 2001, the RO reported 
that it had not submitted this issue to the VA Under 
Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for the possible approval of 
an extraschedular rating because there were no exceptional 
factors or circumstances, such as marked interference with 
employment or frequent hospitalization, associated with the 
veteran's disablement due to his service connected 
prostatitis.  The Board will accordingly address the matter 
of referral of the service-connected prostatitis for an 
extraschedular rating.  

The Board has reviewed the medical evidence.  Such evidence 
does not indicate the presence of an exceptional or unusual 
disability picture.  The most recent examination of the 
veteran's prostate, in November 2000, was essentially 
negative.  There is no indication of frequent periods of 
hospitalization for prostate problems.  There has been no 
surgery required.

The Board acknowledges the veteran's reports pain, dysuria, 
and frequency associated with prostatitis and does not 
necessarily that such would impair his ability to work.  
However, for reasons expressed immediately below there is no 
competent evidence that they result in marked interference 
with employment.  

The objective evidence of record shows that the veteran left 
his last period of employment due to his back disability.  
Although he has been awarded Social Security disability 
benefits, in part, for a neurogenic bladder, there is no 
evidence that such benefits were in any way attributable to 
his service-connected prostatitis.  Finally, as noted above, 
there is no evidence that he has required frequent 
hospitalization for prostatitis.  

The currently assigned disability rating contemplates reduced 
industrial capacity due to the veteran's service-connected 
prostatitis.  See 38 C.F.R. § 3.321(a) (2001).
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Absent any evidence of exceptional circumstances, the Board 
will not consider the possibility of referring this issue to 
the VA Under Secretary for Benefits or to the Director of the 
VA Compensation and Pension Service for the possible approval 
of an extraschedular rating.


ORDER

New and material evidence not having been presented, the 
request to reopen the veteran's claim of entitlement to 
service connection for low back strain is denied.  

Entitlement to service connection for arthritis of the right 
leg is denied.

Entitlement to service connection for disability of the 
cervical spine is denied.

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a right ankle sprain is 
denied.

Entitlement to a rating in excess of 10 percent for service-
connected prostatitis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


